         Case 2:20-cv-00475-JCZ Document 13 Filed 07/13/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

  THELMA RILEY                                               CIVIL ACTION


  VERSUS                                                     NO: 20-475


  JOHN DOE #1, JOHN DOE #2, and,                             SECTION: "A" (1)
  JOHN DOE #3


                                             ORDER

       The Court, having considered the record, the applicable law, the Report and

Recommendation of United States Magistrate Judge Janis van Meerveld, and the failure

of the Plaintiff to file an objection to the Magistrate Judge's Report and Recommendation,

hereby approves the Report and Recommendation of United States Magistrate Judge

Janis van Meerveld and adopts it as its opinion in this matter.

       Accordingly;

       IT IS ORDERED that the Plaintiff Thelma Riley’s Complaint is DISMISSED for lack

of subject-matter jurisdiction and WITHOUT PREJUDICE as to any right the Plaintiff may

have to file her Complaint in state court.



       July 8, 2020

                                   _______________________________
                                            JAY C. ZAINEY
                                     UNITED STATES DISTRICT JUDGE
